LE BLANC, Justice.
The defendant was indicted, tried and found guilty of the theft of a cow. Upon being sentenced to be imprisoned at hard labor in the State Penitentiary for a period of four years, he took and perfected the present appeal, having reserved certain hills of exception which appear in the record.
On the day his case had been fixed and was called for argument and submission in this Court, he made no appearance either in person or through counsel and no brief was filed on his behalf. Under those circumstances the Court would he justified in dismissing the appeal. However, as we have done before in similar situations in criminal cases, we examined the entire record to ascertain whether or not there are any errors patent on its face and having found none will follow the course heretofore pursued of affirming the judgment. See State v. De Soto, 221 La. 624, 60 So.2d 65; State v. Weaver, 222 La. 148, 62 So.2d 255.
For the reasons stated, the conviction and sentence are affirmed.